DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 August 2021 was accepted and entered.  Accordingly, no claim(s) has/have been amended.  Claim(s) 1-15, 18, 28-33, and 35 has/have been cancelled.  Claim(s) 36-43 has/have been newly added.  Thus, claims 16-17, 19-27, 34, and 36-43 are currently pending in this application. 
In view of the cancelling of claims 28-33, the previous rejection under 35 USC 112 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the TITLE of the application the article - - A - - has been removed. See MPEP 606.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mauri, Robert on 01/06/2022.

The application has been amended as follows: 

Claim 34. (Amended) A method of making an apparatus, the method comprising: 
providing a fluid-permeable substrate; 
forming a gate electrode of a photodetector embedded within the fluid-permeable substrate; 
covering the fluid-permeable substrate and the gate electrode with a layer of fluid- impermeable dielectric material; 
forming a light emitter on the layer of fluid-impermeable dielectric material; 
forming a channel member, a source electrode, and a drain electrode of the photodetector on the layer of fluid-impermeable dielectric material, the source electrode and the drain electrode being separated from one another on the channel member, the source electrode and the drain electrode enabling a flow of electrical current through the channel member between the source electrode and the drain electrode, 
forming a layer of photosensitive material between the source electrode and the drain electrode on the channel member, the layer of photosensitive material being configured to vary the flow of electrical current through the channel member on exposure to light from the light emitter, the channel member being separated from the gate electrode by the layer of fluid-impermeable dielectric material, 
wherein the layer of fluid-impermeable dielectric material inhibits the flow of electrical current between the channel member and the gate electrode to enable the electrical conductance of the channel member to be controlled by a voltage applied to the gate electrode, and inhibits exposure of the light emitter to fluid permeating through the fluid-permeable substrate.

Allowable Subject Matter
Claims 16-17, 19-27, 34, and 36-43 allowed. See Reasons for allowance in Non-Final Rejection mailed 10/07/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./           Examiner, Art Unit 2884